United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2879
                                  ___________

Judy A. Moody,                         *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Arkansas.
                                       *
Colson Caster Corporation,             *      [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: February 13, 2006
                                Filed: March 31, 2006
                                 ___________

Before LOKEN, Chief Judge, BOWMAN and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

     Judy Moody appeals from the decision of the District Court1 granting summary
judgment to Colson Castor Corporation and denying partial summary judgment to
Moody on Moody's claim for relief under the Family and Medical Leave Act
(FMLA).2 Moody was discharged from her employment with Colson in January 2003


      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
      2
       Moody has not appealed the summary judgment granted to Colson on her
claim under the Americans with Disabilities Act.
for excessive absenteeism. Moody contends that two of her absences qualified as
FMLA leave. If those absences had been so treated, she would not have been
terminated. The District Court determined from undisputed facts that Moody
expressly declined FMLA leave for the first absence and that she did not give the
required notice of the need for FMLA leave for the second absence. Upon de novo
review, we see no genuine issue of material fact and agree that Colson is entitled to
judgment as a matter of law. See Fed. R. Civ. P. 56(c).

      The judgment of the District Court is affirmed.
                     ______________________________




                                        -2-